Order entered January 6, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-01165-CR
                                      No. 05-13-01167-CR
                                      No. 05-13-01168-CR
                                      No. 05-13-01169-CR

                             JASMINE LANETTE JOHNSON, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-70295-M, F12-70296-M, F12-70403-M, F12-70404-M

                                          ORDER
        The Court GRANTS court reporter Belinda Baraka’s January 2, 2014 request for an

extension of time to file the reporter’s record. We ORDER Ms. Baraka to file the reporter’s

record within THIRTY DAYS of the date of this order.

        We note the clerk’s records are overdue in the appeals. Accordingly, we ORDER the

Dallas County District Clerk to file the clerk’s records in these appeals within THIRTY DAYS

of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court; Gary Fitzsimmons, Dallas
County District Clerk; the Dallas County District Clerk’s Office, Criminal Records Division; and

to counsel for all parties.


                                                   /s/     DAVID EVANS
                                                           JUSTICE